Citation Nr: 0803705	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-28 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
Thygeson's superficial punctate keratopathy.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to February 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for Thygeson's superficial punctate keratopathy, effective 
September 10, 2004.  By a June 2007 rating decision, the RO 
increased the disability rating from 10 to 20 percent 
disabling, effective September 10, 2004.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

Private treatment records are outstanding.  In September 2005 
correspondence, the veteran noted that she had received 
treatment from Dr. Wilcox at the Clay Eye Physicians and 
Surgeons, at the Fleming Island location, and from Dr. Munner 
N. Hanna & Associates in Jacksonville, Florida.  She asserted 
that the records associated with this treatment supported her 
contentions of entitlement to a higher rating for her 
Thygeson's superficial punctate keratopathy.  As these 
records have not yet been requested, and because VA is on 
notice that there are additional records that may be 
applicable to the appellant's claim, these records should be 
obtained.  

Additionally, clarification is needed as to whether the 
veteran desires a representative to assist her with her 
appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the appellant, 
obtain and associate with the claims 
file private medical records dated from 
September 2004 to the present from Dr. 
Wilcox at the Fleming Island location 
of Clay Eye Physicians and Surgeons, 
and from Dr. Munner N. Hanna & 
Associates in Jacksonville, Florida.  
All attempts to secure these records 
must be documented in the claims 
folder.

2.  Send the veteran additional 
information regarding Veterans' Service 
Organizations and ask her whether she 
desires a representative to assist her 
with her appeal.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for entitlement to an initial 
rating higher than 20 percent for 
Thygeson's superficial punctate 
keratopathy.  If action remains adverse 
to the appellant, issue a supplemental 
statement of the case and allow the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

